Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 13, 2015

The Court of Appeals hereby passes the following order:

A15A0482. JACKSON et al. v. EMPIRE PARKING SERVICES, INC. et al.

      We granted Lindsay Jackson and James Hugh Potts II’s application for
discretionary review of the trial court’s order assessing attorney fees against them
pursuant to OCGA § 9-15-14 (b).
      After reviewing the record in its entirety, we find no error in the trial court’s
decision. Thus, the application for discretionary appeal was improvidently granted.
Accordingly, the order granting Jackson and Potts’ application is vacated, and their
appeal is dismissed. See Collier v. Dept. of Human Resources, 196 Ga. App. 843, 844
(397 SE2d 632) (1990) (dismissing discretionary appeal as improvidently granted
where full consideration of the record revealed no error in lower court’s ruling).

                                       Court of Appeals of the State of Georgia
                                                                            07/13/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.